EXHIBIT 10.35

 

CONFIDENTIAL

 

AMENDED AND RESTATED DISTRIBUTORSHIP AGREEMENT

 

THIS AMENDED AND RESTATED DISTRIBUTORSHIP AGREEMENT (the “Agreement”) is made
and entered into as of the 14th day of May, 2004 (the “Execution Date”) by and
between CREE, INC., a corporation organized and existing under the laws of the
State of North Carolina, U.S.A., having its principal place of business at 4600
Silicon Drive, Durham, North Carolina 27703 (“Manufacturer”), and SUMITOMO
CORPORATION, a corporation organized and existing under the laws of Japan,
having its principal place of business at [***], Tokyo 104-8610, Japan
(“Distributor”). Except as expressly provided herein, the terms and conditions
of this Agreement shall not become effective until the 28th day of June, 2004
(the “Effective Date”). After the Execution Date but prior to the Effective
Date, certain terms and conditions expressly identified herein shall become
effective with respect to Products to be shipped after the Effective Date in
order to facilitate the transition. This Agreement will be legally binding on
the parties when executed on behalf of both parties notwithstanding the later
Effective Date. Upon the Effective Date, this Agreement shall supersede and
replace the form of the Distributorship Agreement entered into by the parties as
of the 5th day of April 2002 and the Letter Agreement entered into by the
parties as of the 14th day of March, 2003.

 

Recitals

 

WHEREAS, Manufacturer is engaged in, among other things, the business of
manufacturing and selling the products described herein; and

 

WHEREAS, Manufacturer desires to promote the sale of such products in the
territories described herein; and

 

WHEREAS, Distributor is a trading company and desires to market and distribute
the products in such territories, including having the exclusive right to
distribute the products in Territory A, as defined below;

 

NOW, THEREFORE, the parties hereto, in consideration of the premises, covenants
and undertakings herein contained, mutually agree as follows:

 

1. DEFINITIONS

 

  1.1. For purposes of this Agreement, the capitalized terms defined below and
elsewhere in this Agreement have the meanings so defined, and such definitions
apply to both singular and plural forms:

 

  (a) “Products” means both LED Products and Wafer Products.

 

  (b) “LED Products” means visible or ultraviolet light emitting diodes (LEDs)
in die form that are fabricated by or for Manufacturer using Group III-nitride
materials on silicon carbide wafers and that Manufacturer makes generally
available to customers for purchase during the term of this Agreement.

 

  (c) “Wafer Products” means silicon carbide wafers, either without epitaxial
layers or with silicon carbide epitaxial layers deposited thereon, made by or
for Manufacturer and that Manufacturer makes generally available to customers
for purchase during the term of this Agreement.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 1

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

  (d) “Territory A” means the country of Japan.

 

  (e) “Territory B” means the countries of the Republic of China (Taiwan),
Singapore and the Philippines.

 

  (f) “Territory C” means the countries of [***], the Republic of Korea, the
Republic of Indonesia, Thailand and Malaysia.

 

  (g) “Territory” means Territory A, Territory B and Territory C, collectively.

 

  (h) “Liaison Office” means the representative office established by
Manufacturer, through an Affiliate, in the Tokyo, Japan area.

 

  (i) “Affiliate” of a designated person means any person that controls, is
controlled by, or is under common control with the named person, whether
directly or through one or more intermediaries, where “control” means possession
of the power to direct the management, operations or policies of the controlled
person through stock ownership, contract or other arrangements.

 

  1.2. For purposes of this Agreement, “person” shall be construed broadly to
mean any individual, corporation, partnership or other legal entity, and the
terms “fiscal quarter” and “fiscal year” shall refer to the respective
accounting periods used by Manufacturer.

 

2. TERM

 

  2.1. Subject to the provisions of Sections 8.6(a) and 9.2, the term of this
Agreement (the “Term”) shall extend for a period of five (5) years commencing
June 23, 2002 and ending June 24, 2007, unless sooner terminated in accordance
with the provisions of this Agreement.

 

  2.2. Subject to the provisions of Sections 8.6(a) and 9.2, the Term shall be
renewed from year to year thereafter unless one party gives the other party a
written notice electing not to renew this Agreement at least ninety (90) days
prior to the expiration of the then existing term or any renewal thereof.

 

  2.3. The parties acknowledge and agree that neither is obligated to continue
its business relationship with the other after the effective date of any
termination of this Agreement or the expiration date if this Agreement is not
renewed.

 

3. DESIGNATION

 

  3.1. Distributor will serve as the strategic partner and exclusive distributor
of Manufacturer for distribution of Products in Territory A during the Term of
this Agreement. Section 4.1 below defines the exclusive nature of Distributor’s
appointment in Territory A.

 

  3.2. Subject to the provisions in Section 4.2 below, Distributor will serve as
a non-exclusive distributor for distribution of the Products in Territory B and
Territory C during the Term of this Agreement.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 2

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

4. EXCLUSIVITY; NON-EXCLUSIVE TERRITORIES

 

  4.1 During the Term of this Agreement and subject to Distributor’s compliance
with its obligations in Section 5 below, except as otherwise provided in
Sections 8.2(d) and 9.4 below, Manufacturer will not, without Distributor’s
written consent, directly or through any Affiliate sell Products to any person
other than Distributor for shipment by Manufacturer into Territory A. This
Section 4.1 shall not be construed to restrict Manufacturer or its Affiliates
from selling or authorizing the sale of Products to persons outside Territory A.

 

  4.2 Distributor’s appointment in Territory B and Territory C is non-exclusive.
Distributor shall not advise any customer or potential customer in such
territories that it may only purchase Products from Distributor. Customers in
such territories shall be free to choose to purchase Products directly from
Manufacturer or from another distributor, as applicable. With respect to
marketing, sales and deliveries by Distributor in Territory C, Distributor may
[***]. Subject to any applicable export restrictions, Distributor may request
that Manufacturer [***]. If the customer prefers to purchase Products directly
from Manufacturer, the provisions of Section 10 will apply upon request for
assistance by Manufacturer.

 

5. DUTIES OF DISTRIBUTOR

 

  5.1 Distributor agrees to perform and comply with the following during the
Term of this Agreement:

 

  (a) It will use its best efforts, to the fullest extent commercially
reasonable, to promote the sale of the Products within the Territory through its
sales and merchandising programs in order to obtain and sustain the maximum
sales of Products in the Territory and will solicit orders for and sell the
Products within the Territory.

 

  (b) Distributor will furnish Manufacturer with reports on the following
matters in writing not less frequently than the period shown, and promptly upon
request at such other times as Manufacturer may request in writing, with the
report to be delivered to Manufacturer and/or the Liaison Office as indicated
below unless otherwise requested by Manufacturer:

 

Report

--------------------------------------------------------------------------------

   Frequency


--------------------------------------------------------------------------------

  Delivered To


--------------------------------------------------------------------------------

General market situation for the Products in the Territory

   [***]   Cree Japan

[***]-month forecast of anticipated sales of the Products

   [***]   Cree Japan

Inventory on hand, including volume by Product type and assigned value

   [***]   Cree Japan

Summary of meetings with customers and prospective customers, including current
and anticipated Product applications by customer and quantity requirements

   [***]   Cree Japan

Summary of significant customer inquiries

   [***]   Cree Japan

Information, to the extent known, regarding the activities of competitors with
respect to the Products in the Territory

   [***]   Cree Japan

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 3

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

  (c) In addition, in its role as the strategic partner of Manufacturer for
distribution of the Products in Territory A, Distributor will cooperate with
Manufacturer and the Liaison Office to establish, to the fullest practicable
extent, a “transparent interface” between Manufacturer and customers for the
Products such that the Liaison Office is kept fully informed of all developments
relating to customers for the Products and that the Product sales and marketing
efforts of Distributor are coordinated with the efforts of the Liaison Office.
Without limiting the foregoing, upon request Distributor will make available to
the Liaison Office copies of all quotes, invoices, customer correspondence and
other records relating to the sale and marketing of the Products in Territory A
and in Territory C.

 

  (d) Distributor will at all times conduct its affairs under this Agreement in
accordance with the highest standards of business ethics and propriety. It will
comply with all applicable laws and regulations in performing its obligations
under this Agreement and will apply for and obtain (at its own expense) all
licenses and approvals necessary to perform its obligations hereunder except as
provided in Section 12.2.

 

  (e) Without Manufacturer’s prior written consent, neither Distributor nor its
directors, officers, agents or employees shall at any time during the Term of
this Agreement, directly or indirectly, (i) establish any Product distribution
branch or maintain any Product distribution depot outside the Territory, or (ii)
manufacture, distribute, represent, sell or otherwise handle any products that,
in the reasonable opinion of Manufacturer, [***], including without limitation
[***]; provided that the foregoing limitations as provided in this Section
5.1(e) will only apply to [***].

 

  (f) Distributor will not market, sell or otherwise distribute Products
purchased under this Agreement outside the Territory except as may be authorized
by Manufacturer in writing from time to time. Distributor will not, without
Manufacturer’s prior written consent, which consent will not be unreasonably
withheld, sell or otherwise distribute the Products purchased under this
Agreement to a person other than an end user customer. Notwithstanding any
language herein to the contrary, the parties hereto confirm that [***].

 

  (g) Distributor will appoint at least one employee within its organization to
coordinate the performance of its responsibilities under this Agreement.

 

  (h) Distributor shall be responsible for obtaining any required licenses,
permits and other governmental approvals necessary for the export of Products
from the United States and their import into the Territory, except as provided
in Section 12.2, and will otherwise comply with all export and import laws and
regulations applicable to its activities under this Agreement.

 

6. DUTIES OF MANUFACTURER

 

  6.1 Subject to Section 7 below, Manufacturer agrees to use its best efforts,
to the fullest extent commercially reasonable, to meet the requirements of
Distributor for Products during the Term of this Agreement and to perform and
comply with the following during the Term of this Agreement:

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 4

 

  (a) Manufacturer shall [***] unless Distributor’s exclusivity with respect to
such Product(s) or territory is no longer in effect as otherwise provided in
this Agreement.

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

  (b) Manufacturer shall maintain the Liaison Office, either directly or through
an Affiliate, and shall staff such office with one or more full-time personnel,
to provide support for sales of the Products in Territory A.

 

  (c) Manufacturer shall furnish to Distributor, at no cost, such catalogues,
specifications and technical data literature as Manufacturer makes available to
its customers generally and shall provide the materials in such quantities as
Distributor may reasonably request to support is sales of the Products in the
Territory.

 

  (d) Manufacturer will invite Distributor to participate in any discussions
between the Liaison Office or Manufacturer and Distributor’s customers
concerning Products to be purchased in connection with this Agreement provided
that Distributor agrees to be bound by the same restrictions on information
disclosed in such discussions as the customer and in any event, such discussions
will be subject to the provisions in Section 14 below.

 

  (e) Subject to availability, Manufacturer shall supply Distributor Products in
accordance with this Agreement in quantities adequate to the Distributor’s
reasonable requirements for sales in the Territory. In the event orders for
Products exceed Manufacturer’s ability to manufacture and deliver them,
Manufacturer will allocate to the Distributor [***], which allocation
Manufacturer shall determine in its sole discretion exercised in good faith;
provided, however, that in no event shall Manufacturer treat the Distributor
less favorably than it will any of Manufacturer’s other customers for the
Products in allocating such supply.

 

  (f) Manufacturer shall provide training services to sales and service
personnel of Distributor at the Liaison Office or at Manufacturer’s principal
offices to such scope and extent as reasonably necessary for the Distributor to
promote sales and service of the Products in the Territory. Nothing in this
clause or elsewhere in this Agreement shall be construed to require Manufacturer
to disclose proprietary and confidential information.

 

  (g) Manufacturer shall be responsible for furnishing to Distributor, [***],
such packing material as may be reasonably required for re-packing Products
received from Manufacturer for shipment to Distributor’s customers.

 

7. SALES OF PRODUCTS

 

  7.1 All sales of the Products from Manufacturer to Distributor shall be made
pursuant to written purchase orders submitted by Distributor to Manufacturer and
acknowledged in writing by Manufacturer. Within [***] after receipt of a
purchase order submitted hereunder, Manufacturer will issue a written order
acknowledgement confirming Product prices [***]. Each order placed by
Distributor and acknowledged in writing by Manufacturer hereunder shall
constitute an individual sales contract (each hereinafter an “Individual
Contract”). Notwithstanding any language herein to the contrary, shipments dates
confirmed by Manufacturer in a written order acknowledgement do not represent

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 5 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

guaranteed shipment dates. [***]. Each Individual Contract shall be subject to
the following terms, except as may be otherwise mutually agreed in writing by
the parties:

 

  (a) Products shall be delivered F.O.B. Seller’s manufacturing facilities by
delivery to a transportation company designated or approved by Purchaser. Title
and risk of loss shall pass to Distributor upon delivery to the transportation
company. All transportation charges and expenses, including the cost of
insurance against loss or damage in transit, shall be Distributor’s
responsibility.

 

  (b) Except for any warranty claim covered by Section 7.1(d) below, in the
event any Product does not conform to the terms of the Individual Contract, the
non-conformity will be reported in writing to Manufacturer as soon as possible.
In the case of shipping damage or other non-conformity discoverable upon
reasonable inspection (such as, by way of illustration, shipment shortages,
incorrect Products, broken wafers and torn tape), the non-conformity shall in
any event be reported in writing no later than [***] after the date Products are
shipped by Manufacturer to Distributor or such claim shall be deemed waived;
provided that Distributor [***]. In all other cases, the non-conformity shall be
reported as a warranty claim under Section 7.1(d) below in writing within [***]
after shipment of the Product. Any non-conformity not reported within [***]
after shipment of the Product shall be deemed waived.

 

  (c) Manufacturer’s sole obligation with respect to Products reported to be
non-conforming no later than [***] after the date Products are shipped by
Manufacturer to Distributor shall be to issue a [***] credit memorandum to
Distributor for the quantity and price invoiced for any such Products determined
by Manufacturer to be non-conforming, which credit memorandum may be used [***].
Manufacturer is not required to refund money pursuant to such credit memoranda.
All non-conforming Products must be returned to Manufacturer for verification of
the non-conformity, and Distributor must obtain a return authorization from
Manufacturer prior to shipment of the non-conforming Products. Provided that it
is able to verify [***] the non-conformity, Manufacturer will use commercially
reasonable efforts to [***] to Distributor within [***] after Manufacturer’s
receipt of the report of non-conformity as provided in Section 7.1 (b). Upon
receipt of the non-conforming Products, Manufacturer will [***] the [***] credit
memorandum [***]. Upon [***], Manufacturer will issue a new invoice [***], which
invoice shall be the controlling document related to such purchase for purposes
of determining the parties’ rights and obligations under this Agreement,
including, without limitation, the Product warranty, [***] Reserve and [***]
Reserve provisions (as otherwise provided herein); provided that, for the
purpose of determining (i) whether the minimum purchase commitment for such
quarter has been met, and (ii) whether Distributor’s inventory meets or exceeds
the Inventory Cap, such Products shall be deemed purchased [***]. This Section
7.1(c) states the exclusive remedy of Distributor with respect to non-conforming
Products, except as to any warranty claim covered by Section 7.1(d) below.

 

  (d) Manufacturer warrants to Distributor that Products shipped hereunder will
meet such specifications as have been expressly agreed to in writing by the
parties hereto, provided the Products are used in accordance with the applicable
specifications. This warranty is extended only to Distributor and does not
constitute a warranty to either Distributor’s customers or other end-users or to
any sub-distributor, [***]. All claims under this warranty must be reported in

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 6 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

writing to Manufacturer (with such report accompanied by the Product claimed to
be defective, including die “package” in the case of Products sold in die form)
as soon as possible, but in any event no later than [***] after the date
Products are shipped by Manufacturer to Distributor and if not so reported, such
claims shall be deemed waived. Distributor must obtain a return authorization
from Manufacturer prior to shipment of the defective Products. Manufacturer’s
sole obligation with respect to Products determined not to meet the terms of
this warranty shall be, at its option, to issue a [***] credit memorandum for
the quantity and price invoiced for such defective Products, which credit
memorandum may be used [***]. Provided that it is able to verify [***] the
defect, Manufacturer will use commercially reasonable efforts to [***] to
Distributor within [***] after Manufacturer’s receipt of the report of claims
under the warranty as provided in this Section 7.1(d). Upon [***], unless
previously paid, Distributor shall promptly pay the invoice [***], which invoice
shall be the controlling document related to such purchase for purposes of
determining the parties’ rights and obligations under this Agreement, including,
without limitation, Annual MPC, Inventory Cap, [***] Reserve and [***] Reserve
provisions (as otherwise provided herein), provided that the warranty [***]
shall commence [***]. Manufacturer may issue an invoice [***] solely for
administrative purposes, but no amount shall be due under such invoice after
applying the applicable credit memorandum, and such invoice will not be used in
determining the parties’ rights and obligations under this Agreement [***]. This
Section 7.1(d) states the exclusive remedy against Manufacturer with respect to
breach of the warranty given herein or other alleged defects in Products. This
Section 7.1(d) (as limited by Section 7.1(f) and other applicable terms and
conditions of this Agreement) shall survive with full force and effect after the
termination or expiration of this Agreement with respect to Products purchased
prior to such termination or expiration.

 

  (e) In connection with the determination of the Annual MPC for fiscal year
[***] as provided in Section 9.2 below, the parties in good faith will review
the [***] warranty period provided for in this Agreement [***]. The warranty
period may be [***] if and when Manufacturer and Distributor are able to obtain
sufficient customer acceptance of such change.

 

  (f) THE WARRANTY IN SECTION 7.1(d) IS IN LIEU OF ALL OTHER WARRANTIES RELATING
TO THE PRODUCTS, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR IMPOSED BY
STATUTE OR OTHERWISE. ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND MERCHANTABILITY, ARE
EXPRESSLY DISCLAIMED BY MANUFACTURER. Distributor shall make no representations
or warranties on behalf of the Manufacturer with respect to the Products or
otherwise.

 

  7.2 During the Term of this Agreement, no later than [***] before the start of
the next fiscal quarter, Distributor will issue to Manufacturer a blanket
purchase order (“Blanket PO) for the next fiscal quarter equal to the amount of
the minimum purchase commitment for LED Products for such quarter. Blanket POs
are for billing and administrative purposes only, shall not be considered as
Individual Contracts under Section 7.1 above, will not be acknowledged in
writing by Manufacturer and do not constitute a firm commitment by Distributor
to purchase LED Products. Unless otherwise agreed, Manufacturer will reference
the Blanket PO on its shipping and billing documents. If the aggregate purchase
price of LED Products actually purchased by Distributor during a fiscal quarter

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 7 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

(as provided below) is not equal to the quarterly minimum purchase commitment,
the Blanket PO for such quarter will be revised by Distributor to reflect the
amount of LED Products actually purchased by Distributor.

 

  7.3 During the Term of this Agreement, each week Distributor will issue to
Manufacturer a [***] forecast of its LED Product requirements (the “Product
Forecast”). The quantities indicated in the Product Forecast represent the
number of units of each LED Product that Distributor requests to be shipped by
Sunday of the stated week. Distributor will update the Product Forecast on
[***]. The aggregate purchase price of LED Products requested for any fiscal
quarter may not exceed [***] without Manufacturer’s prior written approval of
such increase. If Distributor fails to timely update the Product Forecast,
[***], the quantities for the new week of the rolling Product Forecast will be
deemed to be zero unless and until advised otherwise. Subject to Sections 7.7,
9.3 and 9.4 of this Agreement, the quantities and types of LED Products
forecasted to be delivered within [***] (the “Firm Commitment Portion”) shall be
firm and may not be modified by Distributor. At Distributor’s option, [***].
Although non-binding, Distributor will use commercially reasonable efforts to
provide accurate forecasts for the remaining weeks of the Product Forecast, with
particular attention to the accuracy of the [***]. [***], Distributor will
provide Manufacturer a purchase order for the Products ordered [***], which
purchase order shall be considered an Individual Contract pursuant to Section
7.1 above and will be stated in U.S. dollars as provided in Section 8.4 below.
Notwithstanding the foregoing, the Product prices for such Firm Commitment
Portion [***]. Manufacturer is authorized to accept and ship LED Products
against the Firm Commitment Portion of the Product Forecast unless Distributor
has notified Manufacturer that the Inventory Cap has been reached pursuant to
Section 9.3 of this Agreement. Manufacturer will target to ship in accordance
with Distributor’s requested delivery dates all quantities and types of LED
Products that have been a firm commitment for at least [***]. Shorter lead times
may be available from time to time upon request. If Manufacturer is unable to
ship Products in accordance with Distributor’s requested delivery date,
Manufacturer will [***] in accordance with Section 7.1 above.

 

  7.4 In determining the quantity of LED Products to be included in the Firm
Commitment Portion, Distributor will evaluate the value of its inventory of New
Products (as defined in Section 9.3 below) (the “Inventory”), the value of
Products scheduled to be shipped to customers during the remainder of the fiscal
quarter (as set forth in the Product Forecast), the Inventory Cap, the Firm
Commitment Portion for the remainder of the fiscal quarter and the minimum
purchase commitment for that fiscal quarter (the “MPC”). [***].

 

  7.5 Notwithstanding the foregoing, Distributor’s purchase commitment in
Section 9.1 below is not conditioned upon its issuance of Blanket POs or Product
Forecasts. Even if Distributor does not issue purchase orders, its purchase
commitment in Section 9.1 below is valid except as otherwise expressly provided
in this Agreement.

 

  7.6 For the avoidance of doubt, orders of Wafer Products are not subject to
the provisions in Sections 7.2 through 7.5 above. Lead-times for Wafer Products
will vary based on the specifications of the Wafer Products, and Manufacturer
will provide an estimate of the applicable lead-time upon request. From time to
time hereunder, Distributor will provide Manufacturer purchase orders for Wafer
Products, which purchase orders shall be considered Individual Contracts
pursuant to Section 7.1 above after acknowledgement by Manufacturer and will be
stated in U.S. dollars as provided in Section 8.4 below.

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 8 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

  7.7 Even after an Individual Contract has been executed, Distributor may
request [***]. In such case, Manufacturer will consider the request and
determine in its sole discretion whether to [***]. If Manufacturer agrees to
[***], the parties will execute an amended Individual Contract.

 

  7.8 Notwithstanding any language in this Agreement or any predecessor
agreement to the contrary, the provisions set forth in this Section 7 shall
apply with respect to Product Forecasts and purchase orders issued by
Distributor in fiscal year 2004 for Products to be shipped in FY05. Further,
upon the Execution Date, the quantities and types of LED Products forecasted to
be shipped within [***] from such date shall become the Firm Commitment Portion.

 

8. PRICES AND PAYMENT TERMS

 

  8.1 Pricing for LED Products purchased under this Agreement will be determined
as follows:

 

  (a) For LED Products ordered by Distributor in accordance with Sections 7.1
and 7.3 above that are confirmed by Manufacturer for shipment during
Manufacturer’s 2005 fiscal year (“FY05”), the unit price payable by Distributor
for LED Products will be [***]. For LED Products ordered by Distributor in
accordance with Sections 7.1 and 7.3 above that are confirmed by Manufacturer
for shipment during Manufacturer’s 2006 fiscal year (“FY06”), the unit price
payable by Distributor for LED Products will be [***]. For LED Products ordered
by Distributor in accordance with Sections 7.1 and 7.3 above that are confirmed
by Manufacturer for shipment during Manufacturer’s 2007 fiscal year (“FY07”),
the unit price payable by Distributor for LED Products will be [***].

 

  (b) The “LED Resale Price” shall be [***]. If the LED Resale Price is stated
in Japanese yen it will be converted to U.S. dollars as provided in Section 8.4
below. Manufacturer may, after consultation with Distributor, reduce its
suggested LED Resale Price effective upon written notice to Distributor. In that
event, [***]. In the event of a significant change in market conditions or in
prices for products of a competitor of Manufacturer, the parties will review and
discuss possible changes to the terms of this Agreement and/or the LED Resale
Prices, as needed, to allow Distributor to offer its customers competitive
prices [***].

 

  (c) Notwithstanding any language in this Agreement or any predecessor
agreement to the contrary, purchase orders issued by Distributor in fiscal year
2004 for Products to be shipped by Manufacturer during FY05 shall be based on
Product prices determined in accordance with the terms set forth in this Section
8.1.

 

  8.2 Pricing for Wafer Products purchased under this Agreement will be
determined as follows:

 

  (a) For Wafer Products ordered by Distributor in accordance with Sections 7.1
and 7.6 above that are confirmed by Manufacturer for shipment during the Term of
this Agreement, the unit price payable by Distributor for Wafer Products will be
[***].

 

  (b) The initial “Wafer Resale Price” shall be [***]. If the Wafer Resale Price
is stated in Japanese yen, it will be converted to U.S. dollars as provided in
Section 8.4 below. Manufacturer may, after consultation with Distributor, reduce
its

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 9 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

suggested Wafer Resale Price effective upon written notice to Distributor. In
that event, [***]. In the event of a significant change in market conditions or
in prices for products of a competitor of Manufacturer, the parties will review
and discuss possible changes to the terms of this Agreement and/or the Wafer
Resale Price, as needed, to allow Distributor to offer its customers competitive
prices [***].

 

  (c) In addition, Distributor will be entitled to a bonus at the end of each
fiscal quarter of FY05 equal [***]. Such bonus shall be paid only by issuance of
a credit memorandum. Credit memoranda issued under this Section 8.2(c) may be
exchanged only to purchase additional Wafer Products from Manufacturer, and
Manufacturer is not required to refund money pursuant to such credit memoranda.
With respect to bonuses for FY06 and FY07, the parties will discuss in good
faith and seek to mutually agree upon the [***] for earning bonuses and such
bonus rate provided that the [***] for earning bonuses in such subsequent fiscal
periods [***] to take into consideration prevailing market conditions and
Manufacturer’s manufacturing capabilities.

 

  (d) If the cumulative Wafer Product orders by Distributor [***] do not equal
or exceed [***], then, notwithstanding any language herein to the contrary,
Manufacturer either directly or through any Affiliate shall be permitted to sell
Wafer Products to any person for shipment by Manufacturer into Territory A.

 

  8.3 All taxes, duties and the like now or hereafter imposed by any
jurisdiction with respect to the sale, manufacture, delivery or transportation
of Products (except income taxes of Manufacturer) will be for the account of
Distributor, and if paid or required to be paid by Manufacturer, the amount
thereof will be added to and become part of the price payable by Distributor.

 

  8.4 Products will be invoiced upon shipment at Product prices determined as
provided below, and payment will be due [***]. Payment shall be made in U.S.
dollars by T/T remittance to an account designated by Manufacturer. Where
applicable, credit memoranda will be applied to invoiced amounts and only the
net amount remaining after application of the credit memoranda will be due and
payable. Invoiced amounts not paid when due will accrue interest, at the lesser
of [***] per annum or the maximum rate permitted by law, from the date of the
invoice until the date paid. If the LED Resale Price or Wafer Resale Price is
stated in U.S. dollars, the unit prices for purchase orders for such Products
will be determined as provided in Sections 8.1(a) and 8.2(a), respectively, and
such amounts will not be subject to further adjustment for currency rate
fluctuations or other changes. If the LED Resale Price or Wafer Resale Price is
stated in Japanese yen, Manufacturer and Distributor will share the risk of
currency exchange rate fluctuations as follows.

 

  (a) The Product prices for purchase orders for Products will be determined by
converting the applicable LED Resale Price or Wafer Resale Price, [***],
respectively, to U.S. dollars using the Base Rate (as defined in Section 8.4(b)
below) in effect [***]. Upon receipt of a purchase order, Manufacturer will
verify the Product prices (including [***] foreign exchange conversions) and
confirm such amounts in its written order acknowledgement to Distributor. The
confirmed Product prices will become part of the Individual Contract. If an
Individual Contract is amended as provided in Section 7.7 above, unless agreed
otherwise, any prices for new Products added to the Individual Contract will be
converted using the Base Rate [***]. Upon shipment of the Products that are the
subject of the Individual Contract, Manufacturer will invoice Distributor at the
Product prices

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 10 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

set forth in the Individual Contracts, and such invoiced amounts will not be
subject to further adjustments for currency rate fluctuations or other changes.
Notwithstanding the foregoing, invoices and Product prices are subject to
correction at any time for administrative or clerical errors.

 

  (b) The “Base Rate” means the Average Exchange Rate calculated as of [***] and
adjusted on each [***], and [***] thereafter to reflect the then-current Average
Exchange Rate. The “Average Exchange Rate” means the average of the daily
foreign exchange rate for the [***], using the daily foreign exchange rate
quotations by The Bank of Tokyo-Mitsubishi, Ltd. (the “Bank”) for buying and
selling spot U.S. dollars by telegraphic transfer against Japanese yen. For each
date on which the Base Rate is to be calculated, Distributor will provide to
Manufacturer on such date the Average Exchange Rate for the period of [***],
including the daily exchange rate quotations by the Bank used to determine such
rate, which rate and quotations must be verifiable by Manufacturer. In the event
that the Bank ceases to make this information publicly available, the parties
will mutually agree upon another source.

 

  (c) Notwithstanding any language in this Agreement or any predecessor
agreement to the contrary, purchase orders issued by Distributor in fiscal year
2004 for Products to be shipped by Manufacturer during FY05 shall be converted
to U.S. dollars in accordance with the terms set forth in this Section 8.4 using
the Average Exchange Rate calculated as of [***].

 

  8.5 To protect Distributor against [***], if any, as it may incur on sales of
LED Products purchased under this Agreement [***], a “[***] Reserve” will be
established and applied as follows:

 

  (a) The [***] Reserve will be a balance denominated in U.S. dollars and
calculated as set forth in this Section 8.5. The [***] Reserve will be credited
with an amount equal to [***] of the purchase price of all LED Products shipped
to Distributor under this Agreement [***]. Further, the parties may mutually
agree in writing to exclude certain Products from the [***]. The [***] Reserve
will be maintained on a rolling [***]-fiscal quarter basis such that amounts
credited for Product purchases will remain available during the fiscal quarter
of Manufacturer in which the Products were shipped and for the [***] fiscal
quarters of Manufacturer thereafter. Amounts credited for [***] will expire and
be deducted from the [***] Reserve [***].

 

  (b) [***]

 

  (c) [***]

 

  (d) [***]

 

  (e) [***]

 

  8.6. To protect Distributor against [***], a “[***] Reserve” will be
established and applied as follows:

 

  (a) The [***] Reserve will be a balance denominated in U.S. dollars and
calculated as set forth in this Section 8.6. At the end of each fiscal month
during FY05,

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 11 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

Manufacturer shall credit the [***] Reserve with an amount equal to [***]. The
[***] Reserve will be maintained on a rolling [***]-fiscal quarter basis such
that amounts credited for Product purchases will remain available during the
fiscal quarter of Manufacturer in which the Products were shipped and for the
[***] fiscal quarter of Manufacturer thereafter. Amounts credited [***] will
expire and be deducted from the [***] Reserve [***]. Manufacturer shall advise
Distributor in writing which Products will be considered “[***]” as soon as such
determination is made and, in any event, no later than in its written order
acknowledgement for the first order of such Products. Within [***] after receipt
of such written order acknowledgement, Distributor may cancel its order for any
Products that are initially designated as “[***]” on such order acknowledgement.
Further, the parties may mutually agree in writing to exclude certain Products
from the [***]. In connection with the determination of the Annual MPC for each
subsequent year of the Term of this Agreement as provided in Section 9.2 below,
the parties in good faith will discuss in good faith and seek to mutually agree
upon the [***] Reserve percentage for the [***] of the Term of this Agreement
that correlates with Manufacturer’s [***]. If the parties have not agreed in
writing on the [***] Reserve percentage by [***] of [***], this Agreement will
terminate [***] notwithstanding the provisions in Sections 2.1 and 2.2 hereof.

 

  (b) [***]

 

  (c) [***]

 

  (d) [***]

 

  (e) [***]

 

  8.7 The provisions in Sections 8.3 through 8.6 shall survive with full force
and effect after the termination or expiration of this Agreement with respect to
Products purchased prior to such termination or expiration provided that the
provisions in Sections 8.5 and 8.6 shall only continue for so long as there is a
balance in the applicable Reserve.

 

9. MINIMUM PURCHASE COMMITMENTS

 

  9.1 Subject to Sections 9.3 and 9.4 below, Distributor shall purchase under
this Agreement, during FY05, LED Products having an aggregate purchase price of
at least $160,000,000 (US) (the “Annual MPC”), of which not less than (a) [***]
(US) will be purchased in the fiscal quarter of Manufacturer ending September
26, 2004, (b) [***] (US) will be purchased in the fiscal quarter of Manufacturer
ending December 26, 2004, (c) [***] (US) will be purchased in the fiscal quarter
of Manufacturer ending March 27, 2005, and (d) [***] (US) will be purchased in
the fiscal quarter of Manufacturer ending June 26, 2005. Products purchased
using credit memoranda issued under Sections 7.1, 8.2(c) and 8.5 shall not be
included for purposes of satisfying the minimum purchase commitments under this
Section 9.1, but Products purchased using credit memoranda issued under Section
10.3 will be included. If LED Products ordered by Distributor are not shipped
[***], the delayed LED Products or the substitute LED Products, as applicable,
will be deemed purchased by Distributor [***] solely for the purpose of
determining whether the minimum purchase commitment for such quarter has been
met, provided that (i) shipment of such LED Products is not delayed due to any
cause attributable to Distributor, (ii) [***], and (iii) in no event shall
shipment delays reduce Distributor’s aggregate purchase commitment hereunder. If
during any fiscal quarter Distributor

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 12 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

purchases more than the MPC specified for such fiscal quarter, the excess
purchase amount will be applied to reduce Distributor’s quarterly purchase
commitments for that fiscal year [***]. If during any fiscal quarter
Distributor’s inventory of LED Products meets or exceeds of the Inventory Cap
(as defined below) and Distributor has not purchased an amount of LED Products
equal to at least fifty percent (50%) of its original purchase commitments
specified above in this Section 9.1 for such fiscal quarter, Manufacturer has a
right to terminate this Agreement in accordance with Section 9.4 below. [***].
After the termination of this Agreement for any reason, Distributor shall have
the right to sell the LED Products then in its inventory pursuant to terms and
conditions determined [***].

 

  9.2 Beginning no later than the end of January of each year of the Term of
this Agreement, the parties will discuss in good faith and seek to mutually
agree upon the Annual MPC for Products for the twelve months (12) of the Term of
this Agreement that correlates with Manufacturer’s next fiscal year. If the
parties have not agreed in writing on the Annual MPC by [***] of such year, this
Agreement will terminate [***] notwithstanding the provisions in Sections 2.1
and 2.2 hereof.

 

  9.3. Notwithstanding any language herein to the contrary, in no event shall
Distributor be required to purchase any LED Products under this Section 9 if
Distributor has in its inventory New Products (as defined below) valued at more
than the applicable Inventory Cap (as defined below) or if such purchase would
cause Distributor’s inventory of New Products to meet or exceed the applicable
Inventory Cap. For each of FY05, FY06 and FY07, the “Inventory Cap” shall be
equal to [***] and [***], respectively, of the [***] and will be expressed in
U.S. dollars. If shipment of a quantity of LED Products requested in a Product
Forecast (as defined in Section 7.3 above) would cause Distributor’s inventory
of New Products to meet or exceed the Inventory Cap, Distributor must notify
Manufacturer in writing [***] it is invoking the Inventory Cap limitation and
that some (the excess over the Inventory Cap) or all of such amounts in the
Product Forecast should not be shipped as forecasted. [***]. If Distributor is
unable to meet the full MPC for a fiscal quarter because of the Inventory Cap
limitation, [***]. “New Products” refers to LED Products shipped by Manufacturer
to Distributor on or after [***].

 

  9.4. If Distributor’s inventory of New Products meets or exceeds the Inventory
Cap, Distributor may at its option terminate this Agreement by providing
Manufacturer with [***] prior written notice, in which case Distributor shall
not have any further purchase obligations for Products under Section 9.1 hereof
[***]. If, as a result of the above Inventory Cap provisions, Distributor has
not purchased during any fiscal quarter an amount of LED Products equal to at
least fifty percent (50%) of its original MPC set forth in Section 9.1 above for
such quarter [***], then Manufacturer may at its option terminate this Agreement
by providing Distributor with [***] prior written notice, in which case
Distributor shall not have any further purchase obligations for Products under
Section 9.1 hereof [***]. Such termination right of Manufacturer as provided
above, shall be exercised by Manufacturer within [***]. If this Agreement is
terminated in accordance with the provisions of this Section 9.4,
notwithstanding any language herein to the contrary, [***], Manufacturer either
directly or through any Affiliate or any third party shall be permitted to sell
Products to any person for shipment by Manufacturer into Territory A.

 

  9.5. Notwithstanding the foregoing, in the event that Distributor’s ability to
sell LED Products is substantially compromised as a direct result of [***],
Distributor shall immediately notify Manufacturer of such situation and, after
such notification, the parties shall try to resolve the compromised situation in
good faith or, if such resolution is not possible, [***].

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 13 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

10. ASSISTANCE OUTSIDE THE TERRITORY

 

  10.1 Manufacturer may from time to time request that Distributor provide
assistance, within Japan, in making sales outside of Japan to Affiliates of
customers in Japan.

 

  10.2 If Manufacturer makes a written request to Distributor that refers to
this Section 10 and requests such assistance with respect to a designated
Affiliate, and if Distributor provides the requested assistance, then, unless
otherwise agreed in writing by the parties, [***].

 

  10.3 Manufacturer will issue Distributor a credit memorandum within fifteen
(15) days after the end of Manufacturer’s fiscal month reflecting the amount of
any credit earned during the month under this Section 10. Credit memoranda
issued under this Section 10 may be exchanged only to purchase additional
Products from Manufacturer, and Manufacturer is not obligated to pay Distributor
the amount of such credit memoranda.

 

11. TRADE NAMES AND TRADEMARKS

 

  11.1 Subject to the provisions of Section 11 of this Agreement, Manufacturer
grants Distributor a limited, non-exclusive, non-transferable license to use the
trade names and trademarks of Manufacturer listed on Addendum A, attached hereto
and made a part hereof, as such may be amended from time to time (the “Licensed
Marks”) during the Term of this Agreement; provided, however, that Distributor
may, even after termination or expiration of this Agreement, use the trade names
and trademarks of Manufacturer solely in connection with the sale of the
Products purchased from Manufacturer during the Term of this Agreement.

 

  11.2 (a) The Licensed Marks shall be used (i) solely in connection with the
promotion, advertising and sale of Manufacturer’s products in the Territory, and
any related packaging, advertising materials, internet sites and documentation,
and (ii) solely in compliance with Manufacturer’s Trademark Usage Guidelines
attached hereto, and made a part hereof, as Addendum B, as such may be amended
from time to time. Without Manufacturer’s prior written consent, Distributor
shall not have the right to assign, sublicense or otherwise permit the use of
such Licensed Marks by third parties. Except for the license granted herein,
Manufacturer grants Distributor no express or implied licenses to any Licensed
Marks.

 

  (b) Manufacturer shall have the right to inspect Distributor’s usage of the
Licensed Marks (including without limitation literature, brochures, data books,
data sheets, web pages or advertising materials produced by or on behalf of
Distributor) to assess the level of consistency and quality of such use.
Manufacturer reserves the right (i) to restrict any use of the Licensed Marks
that it concludes, in its sole judgment, is detrimental to such Licensed Marks
and (ii) to revise the Trademark Usage Guidelines at any time, upon written
notice of such revision to Distributor. Distributor shall promptly provide
specimens upon Manufacturer’s request at no cost to Manufacturer. If, at any
time, Manufacturer reasonably determines that the usage of the Licensed Marks
does not comply with the Trademark Usage Guidelines, Manufacturer shall so
notify Distributor in writing, and Distributor shall correct the non-conformance
and provide a corrected specimen to Manufacturer for review within thirty (30)
days from the date of notification. Failure to correct a non-conformance will be
considered a material breach of this Agreement.

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 14 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

  (d) Distributor shall not apply for trademark or internet domain registration
of the Licensed Marks (or any mark confusingly similar thereto) anywhere in the
world. Manufacturer may elect to apply for registration of any of the Licensed
Marks in the Territory at its expense, and, in such event, Distributor shall
reasonably assist and cooperate with Manufacturer in connection therewith.
Distributor shall provide reasonable assistance to Manufacturer in complying
with the formalities of any applicable local law, including but not limited to,
the execution of any application for registration as a registered user, the
execution of additional license agreements suitable for recording with
appropriate authorities, and providing proof of use of any Licensed Marks or any
other applicable documents. Manufacturer shall pay the expense of complying with
such formalities when Manufacturer initiates such formalities.

 

  (e) Distributor shall use the Licensed Marks in a manner that creates a
separate and distinct impression from any other trademark that may be used by
Distributor. Distributor shall not adopt any corporate name, assumed name,
“doing business as” name, trade name, trademark, service mark, certification
mark, or designation that incorporates the Licensed Marks (or any translation of
the Licensed Marks), or that is confusingly similar to the Licensed Marks.
Distributor shall not use the Licensed Marks in a manner that may be construed
as creating an agency, partnership, or other form of joint enterprise between
the parties.

 

  11.3 Distributor acknowledges that Manufacturer is the sole and exclusive
owner of its trade names and trademarks and all intellectual property rights
therein worldwide and that Manufacturer may obtain registrations of the same in
jurisdictions within the Territory. Without Manufacturer’s prior written
consent, Distributors shall not assign, sublicense or otherwise permit the use
of such trade names and trademarks by third parties. Distributor shall at all
times recognize, respect and protect Manufacturer’s ownership of any and all
trademarks, trade names, trade secrets, copyrights, patents and know how of
Manufacturer (collectively, Manufacturer’s “Intellectual Property”) in
connection with the sale of Products in the Territory and shall not in any way
derogate, diminish or weaken Manufacturer’s sole proprietary rights in said
Intellectual Property. Should the law or regulations of any jurisdiction in the
Territory invest Distributor with any proprietary rights to any of said
Intellectual Property, Distributor shall promptly, freely and cooperatively
relinquish to Manufacturer any and all such rights upon expiration or
termination of this Agreement for any reason without recourse or cost to
Manufacturer and shall thereafter refrain from any further usage of said
Intellectual Property. Distributor shall execute any assignments or other
documents necessary to relinquish fully said Intellectual Property to
Manufacturer.

 

  11.4 Distributor shall not remove, alter or obliterate any trade name or
trademark affixed to the package of the Products, nor shall it add any other
names or marks, except with the prior written consent of Manufacturer. Should
Distributor repackage any Products, such new packaging shall be substantially
similar to the original packaging of Products, including but not limited to use
of names, trademarks, product numbers and Intellectual Property notices, and
shall comply with the Trademark Usage Guidelines.

 

  11.5 Distributor shall promptly notify Manufacturer of any and all
infringements of Manufacturer’s Intellectual Property in connection with
Products in the Territory that may come to Distributor’s attention and shall
assist Manufacturer in taking such action against such infringement as
Manufacturer in its discretion may decide, with all expenses and cost incident
thereto being defrayed by Manufacturer.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 15  



--------------------------------------------------------------------------------

  11.6 THE LICENSED MARKS ARE BEING LICENSED TO DISTRIBUTOR “AS IS” AND WITHOUT
ANY WARRANTY OF ANY TYPE OR KIND. MANUFACTURER HEREBY DISCLAIMS ANY AND ALL
WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS. [***].

 

12. INDEMNITY

 

  12.1 Manufacturer shall indemnify and hold harmless Distributor from and
against [***] that are based on a [***], provided, however, that Distributor
shall in every instance refrain from making any admission of liability, shall
give to Manufacturer prompt written notice of any claim made, shall assist in
the defense of such claim in accordance with this Section 12, and shall refrain
from proposing or entering into any compromise or settlement of such claim
without the written consent of Manufacturer and, [***].

 

  12.2 If any Products are determined to [***] and their sale by Distributor
within the Territory is permanently enjoined by a court of competent
jurisdiction, pursuant to a final judgment not subject to further judicial
review, Manufacturer, at its expense and without cost to Distributor, shall be
obligated as follows: [***].

 

  12.3 Distributor shall indemnify and hold Manufacturer harmless from and
against [***], provided, however, that Manufacturer shall in every instance
refrain from making an admission of liability, shall give to Distributor prompt
written notice of any claim made, shall assist in the defense of any such claim
in accordance with this Section 12 and shall refrain from proposing or entering
into any compromise or settlement of such claim without the written consent of
Distributor.

 

  12.4 Manufacturer shall indemnify and hold harmless Distributor from and
against [***], provided, however, that Distributor shall in every instance
refrain from making any admission of liability, shall give to Manufacturer
prompt written notice of any claim made, shall assist in the defense of such
claim in accordance with this Section 12, and shall refrain from proposing or
entering into any compromise or settlement of such claim without the written
consent of Manufacturer.

 

  12.5 Manufacturer shall indemnify and hold harmless Distributor from and
against [***], provided, however, that Distributor shall in every instance
refrain from making any admission of liability, shall give Manufacturer prompt
written notice of any claim made, shall assist in the defense of such claim in
accordance with this Section 12, shall cease using the Licensed Mark upon
receipt of written request from Manufacturer and shall refrain from proposing or
entering into any compromise or settlement of such claim without Manufacturer’s
prior written consent.

 

  12.6 Manufacturer shall have no obligation under this Section 12 with respect
to any claim arising from [***].

 

  12.7 The provisions of this Section 12 shall survive with full force and
effect after the termination or expiration of this Agreement.

 

  12.8 A party entitled to indemnification under this Section 12 (the
“Indemnified Party”) shall permit the party required to provide indemnification
(the “Indemnifying Party”) to participate in the defense of the claim and any
litigation or other proceeding before any

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 16 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

court or governmental agency based thereon, including investigation of the claim
and any negotiations for compromise or settlement; shall promptly inform the
Indemnifying Party of all developments relating thereto and furnish such
information as the Indemnifying Party may reasonably request in connection
therewith; and, [***], shall permit the Indemnifying Party at any time upon its
request to assume control of the defense thereto. The Indemnified Party and the
Indemnifying Party shall cooperate with each other in the defense, including
investigation of the claim and any negotiations for compromise or settlement.
[***].

 

13. LIMITATION OF LIABILITY; FORCE MAJEURE

 

  13.1 Except as expressly provided otherwise in this Agreement, neither party
to this Agreement shall be liable to the other, or to any other person or
entity, for special, incidental or consequential damages [***], regardless of
whether it has been advised of the possibility of such damages and
notwithstanding the failure of any limited remedy provided in this Agreement to
achieve its essential purpose.

 

  13.2 Any other provision contained herein to the contrary notwithstanding,
neither party shall be liable to the other for any delay or failure to perform
any of its obligations under this Agreement caused by compliance with
governmental regulations or directions, outbreak of a state of emergency, Act of
God, war, warlike hostilities, civil commotions, riots, epidemics, storms,
fires, strikes, lockouts, and any other cause or causes beyond the reasonable
control of such party; [***].

 

14. CONFIDENTIALITY

 

  14.1 The parties shall keep in strict confidence from any third party, and
duly safeguard in the same manner as they safeguard their own like information,
any and all proprietary and confidential business and technical information
received from the other party concerning the business affairs and transactions
covered by this Agreement, including, without limitation, all proprietary and
confidential technical information received from Manufacturer or its Affiliates
pertaining to the Products, and shall not at any time knowingly disclose such
information to others or use such information for any purpose other than as
permitted under this Agreement.

 

  14.2 A party may disclose information subject to this Section 14 to its
directors, officers, employees and advisors (collectively, “Representatives”)
and to its Affiliates, if and to the extent the Representative or Affiliate has
a need to know in connection with the performance or enforcement of this
Agreement and is obligated to maintain the information in confidence in
accordance with this Agreement. A party will be responsible for any breach of
this Section 14 by its Representatives or Affiliates.

 

  14.3 Each party shall maintain information subject to this Section 14 in
complete confidence until such time as it is publicly known through no act,
omission or contribution of such party. Notwithstanding any prior expiration or
termination of this Agreement, it is expressly understood that the provisions of
this Section 14 shall survive with full force and effect until [***].

 

  14.4 Notwithstanding the foregoing, any of the parties may disclose such
information if required by laws, regulations or orders of the Government of
Japan or the United States Government, or any of their competent agencies. In
the event such disclosure is required

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 17

                 by a party hereto, the party shall give written notice of such
disclosure as soon as possible prior to making the disclosure.

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.      



--------------------------------------------------------------------------------

  14.5 Information shall be considered subject to this Section 14 only if it is
disclosed: (i) in written or other tangible form and labeled or otherwise
expressly identified as “confidential” or “proprietary” at the time of
disclosure, or (ii) in oral form if expressly identified as “confidential” or
“proprietary” at the time of disclosure and confirmed as such by written notice
within thirty (30) days after the verbal disclosure. A party shall not be liable
for use or disclosure of information under this Section 14 if the recipient
demonstrates that the information was in the recipient’s possession at the time
of its receipt hereunder and was not acquired, directly or indirectly, from the
disclosing party, or if the recipient receives the information from a third
party having the lawful right to disclose the same, or if the information is
independently developed by the recipient without use of any confidential
information received from the other party.

 

15. INDEPENDENT CONTRACTOR

 

  15.1 The relationship created by this Agreement is that of seller and buyer,
and not that of agency, partnership or employment. References in this Agreement
to “strategic partner” are not intended to and shall not be construed to refer
to the legal relationship among members of a partnership.

 

  15.2 Distributor shall not represent itself to be an agent, partner or
employee of Manufacturer for any purpose nor shall Distributor have any right or
authority to bind Manufacturer or to assume any obligation or responsibility in
the name of or on behalf of Manufacturer.

 

  15.3 Manufacturer shall not represent itself to be an agent, partner or
employee of Distributor for any purpose nor shall Manufacturer have any right or
authority to bind Distributor or to assume any obligation or responsibility in
the name of or on behalf of Distributor.

 

16. TERMINATION

 

  16.1 Either party may terminate this Agreement by giving a written notice of
termination to the other party:

 

  (a) if the other party breaches any of the material provisions of this
Agreement or any Individual Contract and does not cure the breach within [***],
after a written notice is given by the non-breaching party requiring such party
to cure the breach;

 

  (b) if the other party becomes insolvent, or any voluntary or involuntary
petition for bankruptcy or for corporate reorganization is filed by or against
the other party, or a receiver is appointed with respect to any of the assets of
the other party, or a liquidation proceeding is commenced by or against the
other party; provided that, in the case of any involuntary petition or
proceeding filed or commenced against a party, only if the same is not dismissed
within sixty (60) days;

 

  (c) if the whole or any substantial part of the business of the other party
relating to this Agreement is transferred to a third party by agreement, order
of court of otherwise; or

 

  (d) if the whole or any substantial part of the ownership, control or
management of the other party is changed.

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 18 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

  16.2 Nothing in this Section 16 shall affect, be construed or operate as a
waiver of any right of the party aggrieved by any breach of this Agreement to
recover any loss or damage incurred as a result of such breach, either before or
after the termination or non-renewal hereof.

 

  16.3 No termination of this Agreement shall release either party from any
liability or obligation that has theretofore accrued and remains to be performed
as of the date of such termination.

 

  16.4 Neither party to this Agreement shall be liable to the other by reason of
any termination or non-renewal of this Agreement for compensation,
reimbursement, or damages on account of any loss of prospective profits on
anticipated sales or on account of expenditures, investments, or other
commitments relating to the business or goodwill of any party.

 

17. AUTHORITY

 

Each party represents and warrants to the other that it has full corporate power
and authority to enter into and perform this Agreement, and neither the
execution nor performance of this Agreement violates or conflicts with any
agreement, contract or covenant of such party with or in favor of any other
person or entity.

 

18. AMENDMENT

 

This Agreement may not be amended except in a writing signed by authorized
representatives of both parties. No oral explanation or oral information by any
of the parties hereto shall alter the meaning or interpretation of this
Agreement.

 

19. WAIVER

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by an authorized representative of the party sought to be
charged therewith. The failure of either party to enforce any provision of this
Agreement shall not constitute or be construed as a waiver of such provision or
of the right to enforce it at a later time.

 

20. SEVERABILITY

 

Every provision of this Agreement is intended to be severable so that if any
provision hereof is unenforceable or invalid, for any reason whatsoever, such
unenforceability or invalidity shall not affect the validity of the remainder of
this Agreement.

 

21. ASSIGNMENT

 

This Agreement may not be assigned by either party without the prior written
consent of the other, which consent shall not be unreasonably withheld. Any
unauthorized attempt to assign shall be null and void. Notwithstanding the
foregoing, either party may assign this Agreement without such consent to any
Affiliate of such party or to any purchaser of all or substantially all assets
of the assigning party used in the business of such party to which this
Agreement relates. Any permitted assignee shall assume all obligations of its
assignor under this Agreement. An assignment shall not relieve the assigning
party of responsibility for the performance of its

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 19

        obligations hereunder. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assignees

        of the parties hereof.



--------------------------------------------------------------------------------

22. GOVERNING LAW; ARBITRATION

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, the United States. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement. All disputes arising out of or relating to this Agreement or any
breach thereof shall be settled exclusively by arbitration to be held in the
City of New York, in accordance with the Rules of Conciliation and Arbitration
of the International Chamber of Commerce. The award of Arbitration rendered
shall be final and binding upon both parties, and be enforceable by any court
having jurisdiction. The arbitrators shall apply the internal laws of the State
of New York, the United States, as specified above in determining the rights,
obligations and liabilities of the parties and shall not have the power to
alter, modify, amend, add to or subtract from any term or provision of this
Agreement nor to rule upon or grant any extension, renewal or continuance of
this Agreement, nor to award damages or other remedies expressly prohibited by
this Agreement, nor to grant injunctive relief, including interim relief, of any
nature, notwithstanding any contrary provisions of the Rules of Conciliation and
Arbitration specified above. If, under applicable law, this arbitration
provision is not enforceable as to a particular claim brought by one party
against the other, then legal proceedings involving only that claim may be
instituted solely in the United States District Court of the Eastern District of
North Carolina or, if such court may not exercise jurisdiction, a court of the
State of North Carolina. For all purposes of this Agreement, all parties hereby
irrevocably consent to the jurisdiction of such court and waive any defense
based on improper or inconvenient venue or lack of personal jurisdiction.

 

23. ENTIRE AGREEMENT

 

This Agreement sets forth the entire agreement between the parties hereto as to
the subject matter hereof, and supersedes any and all prior agreements,
understanding, arrangements, promises, representations, warranties, and/or any
contracts of any form or nature whatsoever, whether oral or in writing and
whether explicit or implicit, that may have been entered into prior to the
execution hereof between the parties, their officers, directors, or employees as
to the subject matter hereof. Neither of the parties hereto has relied upon any
oral representation of the other party. Notwithstanding the foregoing, this
Agreement does not supersede the letter agreement between the parties dated
December 1, 2003 regarding restricted use of Wafer Products by customers of
Distributor.

 

24. NOTICE

 

Any notice or communication required or permitted to be given by any party to
the other pursuant to this Agreement shall be sent to such party’s address for
notices set forth below the signature of that party below, shall be given by
facsimile or by prepaid airmail post and shall be deemed to have been given upon
receipt at the address of the party to whom addressed.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Distributorship Agreement to be executed by their duly authorized
representatives effective as of the day and year first above written.

 

CREE, INC.   SUMITOMO CORPORATION By  

[***]

--------------------------------------------------------------------------------

  By  

[***]

--------------------------------------------------------------------------------

    [***]       [***]     [***]       [***] Date  

May 14, 2004

--------------------------------------------------------------------------------

  Date  

May 14, 2004

--------------------------------------------------------------------------------

 

Address for Notices

  Address for Notices    

 

CREE, INC.

4600 Silicon Drive

Durham, NC 27703

USA

Attention: [***]

Fax: [***]

 

With a copy to:

General Counsel, Cree, Inc.

4600 Silicon Drive

Durham, North Carolina 27703

Fax: [***]

 

 

SUMITOMO CORPORATION

[***]

Tokyo 104-8610

Japan

Attention: [***]

Fax: [***]

  CGS B100-10

 

Distributorship Agreement

Amended and Restated May 14, 2004

--------------------------------------------------------------------------------

  Page 21 [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.
Omitted portions have been filed separately with the Commission.



--------------------------------------------------------------------------------

ADDENDUM A

 

Licensed Marks

 

Mark

--------------------------------------------------------------------------------

 

Registered

--------------------------------------------------------------------------------

 

Reg. No.

--------------------------------------------------------------------------------

 

Goods

--------------------------------------------------------------------------------

CREE

  Yes   2,440,530 (US); 4,471,239 (JP); 40-0505534 (KR) and 980988 (TW)   All

CREE LOGO

  Yes   2,452,761 (US); 4,484,784 (JP); 40-0514036 (KR) and 978876 (TW)   All

CI

  No       Wafers

GSIC

  Yes   2,012,686 (US)   LED

MEGABRIGHT

  Yes   2,650,523 (US); 4,572,117 (JP); 40-0563873 (KR) and 1022690 (TW)   LED

MEGABRIGHT PLUS

  No       LED

MB

  No       LED

MB PLUS

  No       LED

RAZERTHIN

  No   Pending in US [***]   LED

SUPERBLUE

  No       LED

SUPERBRIGHT

  No       LED

ULTRABRIGHT

  No   Pending in US [***]   LED

UB

  No       LED

ULTRATHIN

  No   Pending in US [***]   LED

UT

  No       LED

XBRIGHT

  Yes   2,644,422 (US); 4,666,211 (JP); 40-0572312 (KR) and 1029877 (TW)   LED

XBRIGHT LOGO

  Yes   2,644,418 (US) and 1043612 (TW)   LED

XBRIGHT PLUS

  No       LED

XB

  No       LED

XB PLUS

  No       LED

XTHIN

  No   Pending in US [***]   LED

XT

  No       LED

 

Key

 

US = United States

JP = Japan

KR = Korea

TW = Taiwan

CN = China

MY = Malaysia

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 22

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

ADDENDUM B

 

CREE TRADEMARK USAGE GUIDELINES

 

  A. General Rules for Trademark Use and Presentation

 

  1. Use the correct trademark symbol with trademarks. When using a registered
trademark, the ® symbol should be used adjacent the first prominent appearance
of the term. Subsequent appearances of the trademark should be capitalized.
Unregistered trademarks should include the designation “TM” instead of the ®
symbol.

 

  2. Include an attribution statement (which may appear in small but still
legible print) in any written material (such as advertising copy, brochures,
etc.) on which a Cree trademark appears. For example, the following statement
would be appropriate when using the Cree trademark and Cree Logo:

 

“CREE and the Cree Logo are registered trademarks of Cree, Inc. in the United
States and/or other countries.”

 

  3. Do not vary the spelling, add or delete hyphens (even for normal
hyphenation at the end of a line of text), make one word two, or use a plural
form of a Cree trademark.

 

  4. Trademarks should always be used as adjectives (e.g. “Zero Recovery™
rectifiers have exceptional reverse recovery properties.”)

 

  5. Never combine a Cree trademark with your company name.

 

  6. Do not use a Cree trademark in a possessive form.

 

  7. Do not shorten or make acronyms out of a Cree trademark.

 

  8. On materials that include both a Cree trademark and your company name, you
must display your company name more prominently than any Cree trademark. You may
not use a Cree trademark in such a manner that it appears that Cree is legally
associated with your company, other than the fact that your company is
authorized to sell or distribute Cree products.

 

  9. Do not display a Cree trademark in a manner that is illegible or difficult
to read.

 

  10. Do not use a Cree trademark in a manner such that it appears to be
associated with products of other manufacturers.

 

  B. Presentation of the Cree Logo

 

  1. The Cree Logo may refer to Cree or to Cree’s products. When using the word
“CREE” or the Logo to refer to Cree products, the trademark should be used as an
adjective, followed by the generic name of the product. For example, a brochure
may refer to “CREE ® Microwave Transistors.”

 

  2. Graphic Presentation

 

Computer graphic files and camera-ready artwork of the Cree Logo and other Cree
trademarks may be obtained from Cree. Do not generate the Cree Logo on your own.
Do not modify any computer files or artwork obtained from Cree without Cree’s
express written consent.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 23



--------------------------------------------------------------------------------

  3. Color Specifications

 

  a. The following terms are used in this specification:

 

“Cree Blue” means blue no. PMS 294.

 

“Cree Gray” means gray no. PMS 429.

 

“Colored Cree Logo” means the Cree Logo in which the solid regions are Cree Gray
and the striped regions are Cree Blue.

 

  b. The Cree Logo may be presented only using the following color combinations:

 

  • Black lettering on a light, uniform background.

 

  • White or silver lettering on a dark, uniform background.

 

  • Cree Blue lettering on a white background.

 

  • Colored Cree Logo on a white background.

 

  • Colored Cree Logo on a light or dark uniform background, provided the colors
give adequate contrast with the background.

 

  4. Spacing

 

a. The Cree Logo should be surrounded by a region of background color at least
as wide as the lettering height, as shown below:

 

LOGO [g32081image003.jpg]

 

b. The Cree Logo should never be presented such that it could be viewed as a
compound mark. For example, the Cree Logo should never be shown physically
touching or adjacent another mark such that the two marks appear to be part of
the same overall trademark.

 

c. With the express written consent of an authorized representative of Cree, the
spacing recommendations may be relaxed on items where the available physical
space or graphic resolution is limited, such as letterhead, business cards and
certain promotional items.

 

  5. Optional Business Area Identification

 

The Cree Logo may be used in connection with a business area identification. For
example, the Cree Logo may appear in connection with Cree Lighting™ products
with the word “LIGHTING” appearing directly beneath the Cree Logo. Use of a
business area identification is subject to the following rules:

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 24



--------------------------------------------------------------------------------

a. The lettering of the business area name shall be in all capital letters in
the Arial font (or a similar sans serif font), shall begin at the left edge of
the Logo, and shall extend no further than the right edge of the Logo lettering.

 

b. The lettering of the business area name shall be the same color as the logo,
except that when used in connection with the Cree Color Logo, the lettering
shall be Cree Gray.

 

c. The lettering of the business area name shall be no larger than 50% of the
lettering height of the Cree Logo.

 

  C. Presentation of the ZERO RECOVERY Trademark

 

  1. The ZERO RECOVERY trademark must appear in italics in the Times New Roman
font (small caps) as follows:

 

ZERO RECOVERY™

 

If the small caps feature is not available, the trademark may be displayed in
italics in Times New Roman font in all caps with the size of the font set 20%
higher for the initial letters Z and R compared to the remaining letters (e.g.,
with the “Z” set at 12 point font size and “ERO” set at 10 point font size).

 

  D. Presentation of LED Trademarks

 

  1. Typed Form

 

a. As with any Cree trademark, the first letter of an LED trademark (also
referred to as the first letter of the LED trademark’s prefix) should always be
capitalized when it appears in text. Likewise, always capitalize the first
letter of the secondary word in the mark (e.g., MegaBright, XBright, XLamp,
etc.).

 

b. With the exception of the GSIC trademark, do not hyphenate or place a space
between the LED trademark’s prefix and the secondary word of the trademark.
(e.g., XBright should never be X Bright or X-Bright.) The GSIC trademark should
always be presented with a raised dot separating the “G” and the “SiC” as
follows:

 

G . SiC®

 

  2. Logos

 

a. XBRIGHT

 

  • The “Colored XBright Logo” means the XBright Logo in which the left top and
bottom legs of the X (which also form the sides of the cube) are blue no. PMS
2935, the right top and bottom legs of the X are green no. PMS 3405, and the
cube and the word “Bright” are 100% black.

 

  • The XBright Logo may be presented only using the following color
combinations:

 

  • Black lettering on a light, uniform background. When using this color
combination, the legs of the X should also be black.

 

  • Colored XBright Logo on a light or dark uniform background, provided the
colors give adequate contrast with the background.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 25



--------------------------------------------------------------------------------

  • The XBright Logo should be surrounded by a region of background color at
least as wide as the lettering height, as shown below:

 

LOGO [g32081image001.jpg]

 

b. XLAMP

 

  • The “Colored XLamp Logo” means the XLamp Logo in which the top left leg of
the X is shaded in graduated color in blue no. PMS 294, the top right leg of the
X is shaded in graduated color in gray no. PMS Cool Gray 4, the bottom left leg
of the X is shaded in graduated color in green no. PMS 354, and the bottom right
leg of the X is shaded in graduated color in red no. PMS No. 185. For all four
legs, the color is in its darkest, solid form at the outermost points and is
graded to lighter shades towards the center of the X. The triangular
cross-section of the top legs of the X graduates from left to right with blue
no. PMS 294 to gray no. PMS Cool Gray 4. The triangular cross-section of the
bottom legs of the X graduates from left to right with green no. PMS 354 to red
no. PMS 185. Finally, the word “Lamp” is presented in blue no. PMS 294.

 

  • In formats where it is impossible to show the graduated colors of the XLamp
Logo in accurate form (i.e., embroidered merchandise), the “Colored XLamp Logo”
shall mean the XLamp Logo in which the top left leg of the X is solid blue no.
PMS 294, the top right leg of the X is 100 % white, the bottom left leg of the X
is solid green no. PMS 354, and the bottom right leg of the X is solid red no.
PMS 185. The triangular cross-section of the top legs of the X is 50% blue no.
PMS 294, and the triangular cross-section of the bottom legs of the X is a mix
of 100% green no. PMS 354 and 100% red no. PMS 185. Finally, the word “Lamp” is
presented in blue no. PMS 294.

 

  • The XLamp Logo may be presented only using the following color combinations:

 

  • Black lettering on a light, uniform background. When using this color
combination, the X should be outlined in black but not shaded in.

 

  • Colored XLamp Logo on a light or dark uniform background, provided the
colors give adequate contrast with the background.

 

  • The XLamp Logo should be surrounded by a region of background color at least
as wide as the lettering height of the capitalized L, as shown below:

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 26



--------------------------------------------------------------------------------

LOGO [g32081image002.jpg]

 

  c. As stated in Section B, Part 2 above, computer graphic files and
camera-ready artwork of any of the Cree trademarks may be obtained from Cree.
You may not generate any logos on your own or modify any graphic files or
artwork provided by Cree without Cree’s express written consent.

 

Distributorship Agreement

Amended and Restated May 14, 2004

  Page 27